Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings

	The drawings, filed on 1/17/2020, are accepted.  	 


Allowable Subject Matter

	Claims 1-5, 7-8, 10-14, 16-21, 23-24, 26-27, 29-30, 32-34, 36-37 and 39 are allowed.  	 
	
Reason for Allowability
The following is an examiner's statement of reasons for allowance: in combination with other limitations recited in the claims, the primary reason for the allowance is the following inventive features of a passive magnetic bearing comprising: a first ring element [8] having an axial depth and being formed of magnetic material, the first ring element further having a Halbach array, the Halbach array being constant about a circumference of the first ring element; a second ring element [16] having an axial depth and being formed of magnetic material, the second ring element being substantially concentric with the first ring element and being positioned relative to the first ring element within an operating range defined in an axial direction, the second ring element [16] having: a first Halbach array extending angularly over a first set of at least one angular region [40] of the second ring element; and a second Halbach array extending angularly over a second set of at least one angular region [64] of the second ring element; wherein the first ring element is rotatable about the second ring element; and wherein the magnetic interaction from the Halbach array of the first ring element with the first and second Halbach arrays of the second ring element, when positioned relative to each other within the operating range defined in the axial direction, defines a combined force curve [60 or 72] having: an axial component [61, 73] in the axial direction substantially matching a predetermined target axial force curve; and a radial component [62,74] in the radial direction at a predetermined angular position substantially matching a predetermined target radial force curve.
	The above paragraph with pictorial reference numbers are only for explaining the reason of allowability, without changing scope of the allowable claims. 
Comparing to the prior-art of the record, the cited prior art refs in the record generally discloses passive magnet bearing device using Halbach magnet arrays; however, none of the prior art references of the record, either stand-alone or in combination, has taught or suggest the above-mentioned features (particularly the limitations in italic font there-above), in combination with other limitations recited in the claims.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN NGUYEN whose telephone number is (571) 272-2030.  The examiner can normally be reached on 9:00 AM - 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRAN N NGUYEN/Primary Examiner, Art Unit 2834